U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-52940 AMERICAN NANO SILICON TECHNOLOGIES, INC. (Name of Registrant in its Charter) California 33-0726410 (State of Other Jurisdiction of incorporation or organization) (I.R.S.) Employer I.D. No.) Nanchong Shili Industrial Street, Economic and Technology Development Zone, XiaolongChunfei Industrial Park (Address of Principal Executive Offices) Issuer's Telephone Number: 86-817-3634888 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesxNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: Common Voting Stock: 46,917,445 shares as of February 13, 2014 AMERICAN NANO SILICON TECHNOLOGIES, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED DECEMBER 31, 2013 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements (unaudited): Consolidated Balance Sheets – December 31, 2013 (Unaudited) and September 30, 2013 2 Consolidated Statements of Operations and Comprehensive Income (Unaudited) - for the Three Months Ended December 31, 2013 and 2012 3 Consolidated Statements of Cash Flows (Unaudited) – for the Three Months Ended December 31, 2013 and 2012 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 17 Part II Other Information Item 1. Legal Proceedings 17 Items 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 1 AMERICAN NANO SILICON TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, September 30, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net of reserve Advance payments Prepaid expense and other receivables Prepaid value-added tax Total Current Assets Property, plant and equipment, net Other assets: Land use rights, net Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Short term loans Taxes payable Due to related parties Long term loans-current portion Accrued expenses and other payables Total Current Liabilities Long-term liabilities Long term loans Due to related parties - Total Long Term Liabilities Total Liabilities Commitment and Contingencies Stockholders' Equity Common stock, $0.0001 par value, 200,000,000 shares authorized;46,917,445 shares issued and outstanding as of December 31, 2013 and September 30, 2013, respectively Additional paid-in-capital Accumulated other comprehensive income Accumulated deficit ) ) TotalStockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 AMERICAN NANO SILICON TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) For the Three Months Ended December 31 Revenues $ $ Cost of Goods Sold Gross Profit(Loss) ) Operating Expenses Research and development expense - Selling, general and administrative Total operating expenses Loss from operations ) ) Other Income( Expense) Interest expense - related party ) ) Interest expense, net ) ) Change in fair value of derivative liabilities - Other income Total other income(expense) ) LossBeforeIncome Taxes ) ) Provision for Income Taxes 98 83 Net Loss ) ) Other Comprehensive Income (Loss) Foreign currency translation adjustment ) Comprehensive Loss $ ) $ ) Loss per common share Basic and diluted $ ) $ ) Weighted average number of common shares Basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 3 AMERICAN NANO SILICON TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended December 31, Cash Flows From Operating Activities: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Change in fair value of derivative liabilities - ) Depreciation and amortization Stock based compensation expense - - Imputed interest expense for non interest bearing related party loans Impairment of property, plant and equipment - - Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Advances to suppliers ) Prepaid expense and other receivables ) ) Accounts payable ) ) Taxes payable ) Accrued expenses and other payables ) Cash used in operating activities ) ) Cash Flows From Investing Activities: Additions to property and equipment ) ) Cash used in investing activities ) ) Cash Flows From Financing Activities Proceeds from bank note payable - Proceeds (repayment) of related parties loans, net ) Proceeds from short term loans Proceeds (repayment) of long term loans ) Cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents Increase in cash and cash equivalents Cash and Cash Equivalents - Beginning of the period Cash and Cash Equivalents - End of the period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: During the period, cash was paid for the following: Interest expense $ $ Income tax $ 97 $ The accompanying notes are an integral part of these consolidated financial statements. 4 AMERICAN NANO SILICON TECHNOLOGIES, INC. Notes to Consolidated Financial Statements (Unaudited) Note 1 – Organization and Nature of Business American Nano-Silicon Technologies, Inc. (the “Company” or “ANNO”) was incorporated in the State of California on September 6, 1996. Since 2006, the Company has been primarily engaged in the business of manufacturing and distributing refined consumer chemical products through its subsidiaries, Nanchong Chunfei Nano-Silicon Technologies Co., Ltd. (“Nanchong Chunfei”), Sichuan Chunfei Refined Chemicals Co., Ltd. (“Chunfei Chemicals”), and Sichuan Hedi Veterinary Medicines Co., Ltd. (“Hedi Medicines”). On May 28, 2013, the Company assigned 10% of the equity in Chunfei Chemicals to each of Mr. Fachun Pu, Mr. Qiwei Zhang and Mr. Jianbo Liu, and assigned 5% of the equity in Hedi Medicines toMr. Fachun Pu, and the assignees paid to the Company cash equal to the registered equity amount.At the same time, Messrs Pu, Zhang and Liu agreed to hold those equity interests solely for the benefit of the Company, to pay over to the Company any distributions or dividends they receive, to vote their interests as directed by the Company, and to resell the interests to the Company at its option for cash equal to the registered equity amount. Note 2 – Summary of Significant Accounting Policies Basis Of Presentation and Consolidation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United Stated of America (“US GAAP”). The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany balances and transactions have been eliminated in consolidation. The unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and the rules and regulations of the Securities and Exchange Commission. In the opinion of management, the unaudited financial statements have been prepared on the same basis as the annual financial statements and reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the financial position as of December 31, 2013 and the results of operations and cash flows for the three monthperiods ended December 31, 2013 and 2012. The financial data and other information disclosed in these notes to the interim financial statements related to these periods are unaudited. The results for the three months ended December 31, 2013 are not necessarily indicative of the results to be expected for any subsequent periods or for the entire year ending September 30, 2014. The balance sheet at September 30, 2013 has been derived from the audited financial statements at that date. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to the Securities and Exchange Commission’s rules and regulations. These unaudited financial statements should be read in conjunction with our audited financial statements and notes thereto for the year ended September 30, 2013 as included in our Annual Report on Form 10-K. Reclassifications Certain amounts of prior period were reclassified for presentation purposes. Fair Value of Financial Instruments The Company adopted the provisions of Accounting Standards Codification (“ASC”) 820, Fair Value Measurements and Disclosures. ASC 820 clarifies the definition of fair value, prescribes methods for measuring fair value, and establishes a fair value hierarchy to classify the inputs used in measuring fair value as follows: Level 1- Inputs are unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. 5 AMERICAN NANO SILICON TECHNOLOGIES, INC. Notes to Consolidated Financial Statements (Unaudited) Note 2 – Summary of Significant Accounting Policies (Continued) Level 2- Inputs are unadjusted quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other than quoted prices that are observable, and inputs derived from or corroborated by observable market data. Level 3- Inputs are unobservable inputs which reflect the reporting entity’s own assumptions. The carrying amounts reported in the balance sheets for cash, taxes payable, construction security deposit, due to related parties, prepaid expenses, other receivables, advance to suppliers, short-term loan, accounts payable, advance from customers, other payables and accrued expenses approximate their fair market value based on the short-term nature of these instruments. The carrying value of the long-term debt approximates fair value based on market rates and terms currently available to the Company. Taxation Income taxes The Company accounts for income tax under the provisions of ASC 740-10-25, which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of the events that have been included in the financial statements or tax returns.Deferred income taxes are recognized for all significant temporary differences between tax and financial statements bases of assets and liabilities.Valuation allowances will also be established against net deferred tax assets when it is more likely than not that some portion or all of the deferred tax asset will not be realized. Uncertain tax positions During the course of business, there are certain transactions and calculations for which the ultimate tax determination is uncertain. We establish reserves for tax-related uncertainties based on estimates of whether, and the extent to which, additional taxes may be due. These reserves are established when we believe that certain positions might be challenged despite our belief that our tax return positions are fully supportable. We adjust these reserves in light of changing facts and circumstances, such as the outcome of a tax audit or changes in the tax law. The provision for income taxes includes the impact of reserve provisions and changes to reserves that are considered appropriate. Value Added Tax Value added tax is imposed on goods sold in or imported in the PRC. Value added tax payable in the People’s Republic of China is charged on an aggregated basis at a rate of 13% or 17% (depending on the type of goods involved) on the full price collected for the goods sold or, in the case of taxable services provided, at a rate of 17% on the charges for the taxable services provided, but excluding, in respect of both goods and services, any amount paid in respect of value added tax included in the price or charges, and less any deductible value added tax already paid by the taxpayer on purchases of goods and services in the same financial year. The value added tax refundable for the Company as of December 31, 2013 and September 30, 2013 was $113,319 and $123,157, respectively. Earnings (Loss) Per Share Earnings per share are calculated in accordance with the FASB ASC 260, “Earnings per share.” Basic earnings per share are based upon the weighted average number of common shares outstanding, but excluding shares issued as compensation that have not yet vested. Diluted earnings per share are based on the assumption that all dilutive convertible shares and stock options were converted or exercised, and that all unvested shares have vested. Dilution is computed by applying the treasury stock method. Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Potential common shares that have an anti-dilutive effect (i.e., those that increase income per share or decrease loss per share) are excluded from the calculation of diluted EPS. 6 AMERICAN NANO SILICON TECHNOLOGIES, INC. Notes to Consolidated Financial Statements (Unaudited) Note 2 – Summary of Significant Accounting Policies (Continued) Concentration of Credit Risk Financial instruments that potentially subject the Company to concentration of credit risk consist primarily of advances to suppliers and other receivables arising from its normal business activities. The Company does not require collateral or other security to support these receivables. The company routinely assesses the financial strength of its debtors and, based upon factors surrounding the credit risk, establishes an allowance, if required, for uncollectible accounts. Foreign Currency Translation The Company’s principal country of operations is the PRC. The financial position and results of operations of the Company are determined using the local currency, Renminbi (“RMB”), as the functional currency. Foreign currency transactions are translated at the applicable rates of exchange in effect at the transaction dates. Monetary assets and liabilities denominated in foreign currencies at the balance sheet date are translated at the applicable rates of exchange in effect at that date. Revenues and expenses are translated at the average exchange rates in effect during the reporting period. Equity accounts are translated in the historical exchange rate when the transactions took place. Asset and liability accounts at December 31, 2013 and September 30, 2013 were translated at 6.1125 RMB to $1.00 and at 6.1501 RMB to $1.00, respectively, which were the exchange rates on the balance sheet dates. Equity accounts were stated at their historical rate. The average translation rates applied to the statements of income and cash flows for the three months ended December 31, 2013 and 2012 were 6.1275 RMB and 6.2972 RMB to $1.00, respectively. RMB is not a fully convertible currency. All foreign exchange transactions involving RMB must take place either through the People’s Bank of China (the “PBOC”) or other institutions authorized to buy and sell foreign exchange. The exchange rates adopted for the foreign exchange transactions are the rates of exchange quoted by the PBOC, which are determined largely by supply and demand. Translation adjustments arising from the use of different exchange rates from period to period are included as a component of stockholders' equity as "Accumulated Other Comprehensive Income". Gain or loss from translation adjustments is included in the statement of operations. Note 3 – Going Concern As shown in the accompanying financial statements, the Company’s current liabilities exceed its current assets by $16.3 million as of December 31, 2013. The Company suspended manufacturing operations in May 2011 as part of an effort to relocate the production facilities. The Company resumed limited production on January 2, 2012. The current cash and inventory level will not be sufficient to support the Company’s resumption of its normal operations and repayments of the loans. In addition, the Company has suffered negative cash flows for the past two years. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. The Company will need additional funds to meet its operating and financing obligations until sufficient cash flows are generated from anticipated production to sustain operations and to fund future development and financing obligations. We expect, but provide no assurance, that affiliate companies owned by the Company’s largest shareholder and president, Mr. Pu Fachun, will continue to provide necessary funding for the Company’s normal operations. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Note 4 – Inventory The inventory as of December 31, 2013 and September 30, 2013 consisted of the following: December 31, September 30, Raw materials $ $ Packing supplies Work in process Finished goods Total $ $ 7 AMERICAN NANO SILICON TECHNOLOGIES, INC. Notes to Consolidated Financial Statements (Unaudited) Note 5 – Related Party Transactions The Company periodically borrows money from its shareholders to finance the operations.The details of loans from related parties are as follows: December 31, September 30, Short term: Chunfei Real Estate $ $ Sichuan Chunfei Daily Chemical Sichuan Shubei Feed Co.Ltd. Sichuan Lanmate Technology Co. Ltd. Jian Zhou, a shareholder - Pu Fachun Total $ $ Long term: Pu Fachun $
